Re-examination of the record discloses no prevailing equities in behalf of plaintiff but rather a grasping effort to profit by the financial help extended by defendants without recognition of any equitable rights to the contrary.
Plaintiff invokes forfeiture in equity with strictness of law barring countervailing equities.
Equity abhors forfeitures and when, as here, one is seeking only profit thereby, while tendered full performance, the court of equity will not penalize one party solely for the profit of the other but will mete justice according to equity and good conscience.
The decree in the circuit court was equitable and just and should be affirmed. I, therefore, concur in the result of the opinion of the Chief Justice.
The late Justice NELSON SHARPE took no part in the decision of this case. *Page 388